DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

No claims are amended.
No claims are newly added.
No claims are canceled.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in pages 10-12 remarks regarding independent claims 1, 8 and 17 submitted on October 6, 2020 are persuasive regarding Double Patenting. Examiner believes the specifically the invention to solve the problem for connecting/docking limited-feature devices with a full-featured data management system so that metadata, profiles/configurations and data from various limited-feature 
Examiner believes the limitation of " docking at least one limited-feature module, configured to be connected to a limited-feature device, with a full-featured data management system, wherein the limited-feature device is configured to be connectable to at least one computer via a network, the method comprising: 
executing, at the limited-feature device, a limited-feature module, wherein the limited-feature module has fewer features than the full-featured data management system; 
generating data based at least in part on execution of the limited-feature module, wherein the data is generated without interaction with the full-featured data management system; 
storing the generated data at a storage device; 
docking the limited-feature device to the full-featured data management system; utilizing at least one of metadata, profiles, configurations, and data from the limited-feature module; and 
performing, by the full-featured data management system, at least one storage operation, 
wherein the at least one storage operation includes at least one of: 
analyzing the generated data, 
integrating the generated data, and 
creating copies of the generated data" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 on view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 8 and 17 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, docking at least one limited-feature module, configured to be connected to a limited-feature device, with a full-featured data management system, wherein the limited-feature device is configured to be connectable to at least one computer via a network, the method comprising: 
executing, at the limited-feature device, a limited-feature module, wherein the limited-feature module has fewer features than the full-featured data management system; 
generating data based at least in part on execution of the limited-feature module, wherein the data is generated without interaction with the full-featured data management system; 

docking the limited-feature device to the full-featured data management system; utilizing at least one of metadata, profiles, configurations, and data from the limited-feature module; and 
performing, by the full-featured data management system, at least one storage operation, 
wherein the at least one storage operation includes at least one of: 
analyzing the generated data, 
integrating the generated data, and 
creating copies of the generated data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159